PER CURIAM:
John D. Pearce, a member of the Utah State Bar, was charged with unprofessional conduct in a complaint before the Board of Commissioners of the Utah State Bar. The complaint alleges that Pearce was retained to represent various clients and accepted retainers in matters wherein he undertook to initiate proceedings in the courts and to pursue the same in the interests of his clients. Pearce failed to pursue the matters he was engaged to handle, and in some matters he abandoned proceedings he had initiated. In other matters he, after accepting retainers, neglected to pursue matters or to initiate proceedings on behalf of his clients as he had agreed to do. Pearce failed to return the retainers he had collected or any part thereof.
Pearce did not appear in these proceedings before the Board of Commissioners of the Utah State Bar, and did not answer or respond to the complaint filed against him. The record indicates that Pearce has departed from the state of Utah and his present whereabouts is unknown.
The Board of Commissioners found that Pearce had violated Rule III, Canon 6, DR 6-101 (A)(3); Canon 7 DR 7-101(A)(l) and (2), and Canon 9, DR 9-101 (B)(4), Revised Rules of Discipline of Professional Conduct of the Utah State Bar. The record supports these findings.
Pursuant to the recommendation of the Board of Commissioners of the Utah State Bar, John D. Pearce is ordered suspended indefinitely from the practice of law in the state of Utah, and that as a condition of his being permitted to resume the practice of law in this State, he must demonstrate his fitness to practice law and comply with prescribed standards of conduct.
Pearce is ordered to reimburse the Utah by it in connection with these proceedings. State Bar for the actual expenses incurred